DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 8 in the reply filed on 29 November 2022 is acknowledged. Note: the Applicant claims that Claims 2-19 read on the elected species. The Examiner disagrees and that Claims 4-5, 7, 9, 11, 14, 16 and 18 are drawn to non-elected embodiments and are thus withdrawn.
Claim 4 requires the upper surface of the cladding to be located closer to the lower portion of the frame than the top surface of the sash but looking at Figure 8, that doesn’t appear in this embodiment.
Claim 7 requires the inner sash to be shielded from observation by the peripheral shield but this doesn’t seem to be about the embodiment of Figure 8.
Claim 9 requires a peripheral shield on the exterior pane, but in Figure 8, the peripheral shield is on the interior pane.
Claim 11 requires the upper surface of the cladding to be located closer to the lower portion of the frame than the top surface of the sash but looking at Figure 8, that doesn’t appear in this embodiment.
Claim 14 requires the inner sash to be shielded from observation by the peripheral shield but this doesn’t seem to be about the embodiment of Figure 8.
Claim 16 requires a peripheral shield on the exterior pane, but in Figure 8, the peripheral shield is on the interior pane.
Claim 18 requires the upper surface of the cladding to be located closer to the lower portion of the frame than the top surface of the sash but looking at Figure 8, that doesn’t appear in this embodiment.
Claim Rejections - 35 USC § 112
Claim 12 recites the limitation "the viewing angle".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the cladding".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the viewing angle".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 8, 10, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,267,086 to VanderBent.
Regarding claim 2, VanderBent teaches in Figure 1, a fenestration unit (150) [insulated glass unit (Column 4, Lines 60-61)] configured to be installed in a structure (Column 3, Lines 28-29) having an interior side [within the structure] and an exterior side (Column 10, Line 21), the fenestration unit (150) comprising: a frame (107) (Column 5, Line 62) having a center and a lower portion; a sash (107) (Column 5, Lines 62-63), the sash (107) including a lower portion having a top surface; an interior pane (102) (Column 4, Line 62); an exterior pane (101) (Column 4, Line 62), the interior (102) and exterior (101) panes being supported by the sash (107); a spacer (105) (Column 5, Lines 25-26) positioned between the exterior pane (101) and the interior pane (102), the spacer (105) having a lower portion with a center-facing surface; and a cladding (110) [glass stop (Column 6, Lines 14-15)] coupled to the exterior pane (101), the cladding (110) having a lower portion with an upper surface that is located on substantially the same level as or more outward than the center-facing surface of the spacer (105). VanderBent does not teach the sash is coupled to the frame as they are the same member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frame and sash separate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In the instant case, it would have been obvious to make them separate in order to easily replace one of them should it become damaged and not have the replace the whole thing. Furthermore, the frame or sash could be made in different sizes to accommodate different situations.
Regarding claim 3, VanderBent teaches in Figure 1, the cladding (105) forms part of the sash (107) of the fenestration unit (150).
Regarding claim 6, VanderBent teaches in Figure 1, a peripheral shield (109) [overhang adhesive (Column 6, Lines 4-5)] disposed proximate an interface between the interior pane (102) and the sash (107).
Regarding claim 8, VanderBent teaches in Figure 1, a fenestration unit (150) [insulated glass unit (Column 4, Lines 60-61)] comprising: a frame (107) (Column 5, Line 62); a sash (107) (Column 5, Lines 62-63); an exterior pane (101) (Column 4, Line 62) coupled to the sash; an interior pane (102) (Column 4, Line 62) coupled to the sash (107); a spacer (105) (Column 5, Lines 25-26) positioned between the exterior pane (101) and the interior pane (102), the spacer (105) having a lower portion with an upward-facing surface; and a cladding (110) [glass stop (Column 6, Lines 14-15)] coupled to the exterior pane (101), the cladding (110) having a lower portion with an upper surface that is positioned at, or more outwardly than the upward-facing surface of the spacer (105). VanderBent does not teach the sash is coupled to the frame as they are the same member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frame and sash separate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In the instant case, it would have been obvious to make them separate in order to easily replace one of them should it become damaged and not have the replace the whole thing. Furthermore, the frame or sash could be made in different sizes to accommodate different situations.
Regarding claim 10, VanderBent teaches in Figure 1, the cladding (105) forms part of the sash (107) of the fenestration unit (150).
Regarding claim 13, VanderBent teaches in Figure 1, a peripheral shield (109) [overhang adhesive (Column 6, Lines 4-5)] disposed proximate an interface between the interior pane (102) and the sash (107).
Regarding claim 15, VanderBent teaches in Figure 1, a fenestration unit (150) [insulated glass unit (Column 4, Lines 60-61)] comprising: a frame (107) (Column 5, Line 62) having a perimeter defining a center; a sash (107) (Column 5, Lines 62-63); an exterior pane (101) (Column 4, Line 62) coupled to the sash; an interior pane (102) (Column 4, Line 62) coupled to the sash (107); a spacer (105) (Column 5, Lines 25-26) positioned between the exterior pane (101) and the interior pane (102), the spacer (105) having a lower portion with an upward-facing surface; and a member (110) [glass stop (Column 6, Lines 14-15)] positioned to the exterior pane (101) and coupled to the exterior pane (101), the member (110) having an upper surface that is positioned at, or more outwardly from the center of the frame (107) than the upward-facing surface of the spacer (105). VanderBent does not teach the sash is coupled to the frame as they are the same member. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the frame and sash separate since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In the instant case, it would have been obvious to make them separate in order to easily replace one of them should it become damaged and not have the replace the whole thing. Furthermore, the frame or sash could be made in different sizes to accommodate different situations.
Regarding claim 16, VanderBent teaches in Figure 1, the cladding (105) forms part of the sash (107) of the fenestration unit (150).
Regarding claim 17, VanderBent teaches in Figure 1, a peripheral shield (109) [overhang adhesive (Column 6, Lines 4-5)] disposed proximate an interface between the interior pane (102) and the sash (107).
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 10,267,086 to VanderBent in view of US Patent Application Publication # 2009/0229216 to Duncan.
Regarding claim 12, VanderBent teaches in Figure 1, a vision line defined along the upper surface of the cladding (110) and a top surface of the sash (107) but does not teach a theoretical vision line. However, Duncan teaches in Figure 5, a vision line defined along an upper surface of a cladding (501) and a top surface of a sash (301), and further wherein the vision line is farther away from a center of the frame (Paragraph 0034) than a theoretical vision line defined if the upper surface of the cladding (501) were at substantially the same level as the top surface of the sash (301) such that an arrangement of the cladding (501) relative to the sash (301) effectively expands the viewing angle for substantially unobstructed viewing that may be observed from the interior space relative to the viewing angle that would be achieved with the theoretical vision line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an expanded viewing angle with an unobstructed view in order to give a more pleasing experience to the viewer.
Regarding claim 18, VanderBent teaches in Figure 1, a vision line defined along the upper surface of the cladding (110) and a top surface of the sash (107) but does not teach a theoretical vision line. However, Duncan teaches in Figure 5, a vision line defined along an upper surface of a member (501) and a top surface of a sash (301), and further wherein the vision line is farther away from a center of the frame (Paragraph 0034) than a theoretical vision line defined if the upper surface of the member (501) were at substantially the same level as the top surface of the sash (301) such that an arrangement of the cladding (501) relative to the sash (301) effectively expands the viewing angle for substantially unobstructed viewing that may be observed from the interior space relative to the viewing angle that would be achieved with the theoretical vision line. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an expanded viewing angle with an unobstructed view in order to give a more pleasing experience to the viewer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635